         Case 3:20-cv-08123-JJT Document 32-1 Filed 08/28/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF ARIZONA

 8
 9   Brian Erskine,                                   No. 3:20-cv-08123-PCT-JJT
                           Plaintiff,
10         v.                                         ORDER STRIKING IMPROPER AND
11                                                    UNAUTHORIZED FILINGS
                                                      BY PLAINTIFF
     Forrest Fenn,
12                         Defendant.
13
14          Pursuant to Defendant Forrest Fenn’s Motion to Strike Improper and Unauthorized
15 Filings by Plaintiff; and good cause appearing;
16          It is hereby ORDERED that the following papers filed by Plaintiff Brian Erskine be
17 stricken from the record:
18          1. Letter to the Court [Doc 28] filed August 27, 2020; and
19          2. Motion in the Alternative to Transfer Jurisdiction Pursuant to 28 U.S.C. § 1631

20               [Doc 29] filed August 19, 2020.

21
22
23
24
25
26
     [2813617]
27
28
